The point to which the petition for a rehearing is directed, viz. that the Circuit Judges order was so far predicated upon his view of the weight and sufficiency of the evidence as to preclude appeal by the State, was not overlooked by the Court in the consideration of the appeal or in the preparation of the opinion heretofore filed. In view, however of the respondent's affidavit to the effect that he was prevented by sickness from arguing the cause, in person or by attorney, upon the hearing of this Court, the appeal record has been carefully reexamined.
The ground upon which the Circuit Judge rested the order for a new trial, as pointed out in the opinion, was definitely stated. The prefatory remarks of the Judge by way of comment on the evidence as to the amount of damages are referable to and controlled by the view of the law as to the construction of the statute upon which the Judge's ruling was expressly based. The record discloses no valid reason for impeaching the correctness of the conclusion that the Circuit Judge's order was predicated wholly upon a view of the law, in which this Court does not concur. It follows that the petition for rehearing must be denied and the order staying the remittitur revoked.
It is accordingly so ordered. *Page 422